DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-30 in the reply filed on 30 August 2022 is acknowledged.
Claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 August 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the Figures do not appear to show “two connecting flanges separated by a first gap and a second gap, wherein at least a portion of each of the two connecting flanges can extend around a quarter of a circumference of the plate” (claims 25 and 26).  Therefore, these features must be shown or canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-20, 22-24 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauworth (DE 19906514) – see provided English translation.
	With respect to claim 16, Rauworth discloses a system for transferring chemical, pharmaceutical and/or biological material into or out of a container.  The system comprises a disposable container (Figure 1:22) having at least one port (Figure 4:35).  The port includes at least one connecting protrusion (Figure 4:90) that extends parallel to an upper surface (see Fig. 1) of the container.  A transfer interface is connectable to the port, wherein the transfer interface includes a plate (Figure 5:108) and at least one connecting flange (Figure 4:122) extending from the plate.  The connecting flanges are configured to be arranged under the at least one connecting protrusion to connect the transfer interface to the first port, such that when the transfer interface is connected to the first port the plate is parallel to the surface of the container (see Figs. 3, 4 and 7).
	With respect to claim 18, Rauworth discloses the system as described above.  Rauworth shows in at least Figs. 3, 4 and 7 that the plate 108 is opposite an opening 35 in the container, and that the plate does not contact a surface of the container when the transfer interface is connected to the first port.  Rather, the plate 108 appears to touch a inner sleeve (Figure 4:24) that is formed within the opening 35.
	With respect to claim 19, Rauworth discloses the system as described above.  Rauworth shows that the first port includes at least one stopping protrusion (Figure 4:94) that extends away from the container.  The connecting protrusion 90 extends inward from the stopping protrusion 94.  The system further includes at least one stopping flange (Figure 8:270) extending from the transfer interface.  The stopping flange is located between the plate and an upper end of the transfer interface opposite the plate, and the stopping flange abuts the at least one stopping protrusion when the transfer interface is connected to the first port.  
	With respect to claim 20, Rauworth discloses the system as described above.  Rauworth shows in at least Figs. 7 and 8 that the stopping flange comprises an extending portion and a flat portion, and that the stopping protrusion comprises an extending part and a parallel part.  When mated, the extending portion abuts the parallel part and the flat portion abuts the extending part.
[AltContent: textbox (Extending part (of 94))][AltContent: textbox (Parallel part (of 94))][AltContent: textbox (Flat portion (of 270))][AltContent: textbox (Extending portion (of 270))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    251
    191
    media_image1.png
    Greyscale


	With respect to claims 22 and 23, Rauworth discloses the system as described above.  Rauworth further shows that an O-ring (Figure 8:244) is disposed between the connecting flange 122 and the stopping flange 270.  The O-ring is seated within a circular cutout (Figure 8:242) formed between two internal flanges.
	With respect to claim 24, Rauworth discloses the system as described above.  Rauworth shows that the first port 35 comprises a port flange (Figure 3:38) attached to the disposable container.
	With respect to claims 27-30, Rauworth discloses the system as described above.  Rauworth further teaches that a holder (Figure 7:222) supports the transfer interface when the transfer interface is connected to the first port.  The holder includes an attachment comprising lateral extensions (Figure 7:226) that contact a surface (Figure 7:38) of the container when the transfer interface is connected to the first port.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rauworth (DE 19906514) as applied to claim 16, and further in view of Schumacher (US 20160298068).
Rauworth discloses the system as described above.  Rauworth, however, shows that the plate and connection flanges of the transfer interface contact a sleeve positioned within the port, as opposed to a surface of the container.
Schumacher discloses a system for transferring chemical, pharmaceutical and/or biological materials into or out of a container.  The system comprises a disposable container (Figure 1:40) having at least one port (Figure 1:50).  A transfer interface is connectable to the port, wherein the transfer interface includes a plate and at least one connecting flange (Figure 3A:106) extending from the plate.  The flange at least partly contacts a surface of the container at an attachment point (Figrue 3A:120).  This is described in at least paragraphs [0016]-[0023].
Before the effective filing date of the claimed invention, it would have been obvious to modify the structure of the Rauworth transfer interface so that the plate and connecting flange at least partially contact a surface of the container when the transfer interface is connected to the first port.  Schumacher shows how this can be accomplished by extending the connecting flange underneath a surface of the container and using an adhesive layer 112 to bond the flange to the container.  Those of ordinary skill would have recognized that this would improve the strength of the connection between the transfer interface and the container.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rauworth (DE 19906514) as applied to claim 16.
	Rauworth discloses the system as described above.  Rauworth additionally teaches that a plurality of diametrically opposed connecting flanges 122 are separated by gaps (see Fig. 5).  Rauworth shows that many flanges are used, and therefore does not teach that each flange extends around a quarter of a circumference of the plate.  However, it would have been obvious to use fewer flanges, such that each flange is wider and extends further around the circumference of the plate.  Those of ordinary skill would have recognized that this configuration would have the same effect, and may even improve the structural strength of each individual flange.  A mere change in size and/or shape that does not substantially affect device operation is considered to be prima facie obvious. See MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799